                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


DeANTHONY MULDROW,

         Plaintiff,

 v.                                                               Case No. 18-CV-694

SANDRA PEDERSON and
KEVIN MULLER,

         Defendants.


           DECISION AND ORDER SCREENING PLAINTIFF’S COMPLAINT


         DeAnthony Muldrow filed this civil rights complaint under 28 U.S.C. § 1983,

alleging that some of his extended supervision conditions violate his civil rights. He also

filed a motion for leave to proceed without prepayment of the filing fee. I have jurisdiction

to resolve Mulrow’s motion to proceed without prepayment of the filing fee and to screen

the complaint based on the Wisconsin Department of Justice’s limited consent to the

exercise of magistrate judge jurisdiction as set forth in the Memorandum of Understanding

between the Wisconsin Department of Justice and this court. I will grant his motion to

proceed without prepayment of the filing fee, but because his challenge to conditions of

supervision should be brought in a petition for a writ of habeas corpus, I will dismiss his

lawsuit.

      1. Motion to Proceed without Prepayment of the Filing Fee

         The Prison Litigation Reform Act gives courts discretion to allow prisoners to

proceed with their lawsuits without prepaying the $350 filing fee, as long as they comply

with certain requirements. 28 U.S.C. § 1915. One of those requirements is that the prisoner
pay an initial partial filing fee. On May 11, 2018, I ordered Muldrow to pay an initial partial

filing fee of $21.03, which he paid on May 29, 2018. Accordingly, I will grant Muldrow’s

motion. He must pay the remainder of the filing fee over time in the manner explained at

the end of this order.

   2.   Screening of the Complaint

         Federal law requires that I screen complaints brought by prisoners seeking relief

against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

1915A(a). In his complaint, Muldrow alleges that two of his supervision requirements—no

internet access and no smart phone—violate his rights. He alleges that he contested these

conditions, arguing they are irrelevant to his underlying offense. However, a § 1983 lawsuit

is not the appropriate way to challenge extended supervision conditions. Rather, Muldrow

must bring a petition for a writ of habeas corpus under 28 U.S.C. § 2254. Conditions of

supervision are considered a form of custody, and that means that a challenge to those

conditions is an attack on the fact or duration of a plaintiff’s confinement, which “is the

traditional function of the writ of habeas corpus.” Drollinger v. Milligan, 552 F.2d 1220, 1225

(7th Cir. 1977).

        I will include a copy of the form Muldrow can use if he wishes to pursue a petition

for a writ of habeas corpus. However, my including this form does not indicate my opinion

on whether Muldrow can or should bring a habeas petition or my opinion on the merits of

his claims. There are many things he should consider, including the consequences of filing a

habeas petition, and I direct him to the statute, 28 U.S.C. § 2254, as well as the Rules

Governing Section 2254 Cases in the United States District Courts. See Glaus v. Anderson,

408 F.3d 382, 389-90 (7th Cir. 2005).

                                              2
       Muldrow also filed a motion to amend his complaint—asking to add a supervisor—

as well as a motion to supplement (again, asking to add someone higher up the ladder than

his originally named defendants), which also included a request for an attorney. I will deny

both motions to amend or supplement his complaint. I will also deny his motion to appoint

counsel; having an attorney would not change the fact that a § 1983 lawsuit is not the

mechanism for challenging supervision conditions.



       NOW, THEREFORE, IT IS THEREFORE ORDERED that the plaintiff’s motion

for leave to proceed without prepayment of the filing fee (Docket # 2) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED WITHOUT

PREJUDICE.

       IT IS ALSO ORDERED that the plaintiff’s motion amend his complaint (Docket #

7) is DENIED.

       IT IS ALSO ORDERED that the plaintiff’s motion to appoint counsel and

supplement (Docket # 8) is DENIED.

       IT IS FURTHER ORDERED that the agency having custody of plaintiff shall

collect from his institution trust account the $348.97 balance of the filing fee by collecting

monthly payments from plaintiff's prison trust account in an amount equal to 20% of the

preceding month's income credited to plaintiff’s trust account and forwarding payments to

the Clerk of Court each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case name and number

assigned to this action. If plaintiff is transferred to another institution, county, state, or



                                              3
federal, the transferring institution shall forward a copy of this Order along with plaintiff's

remaining balance to the receiving institution.

       IT IS ALSO ORDERED that a copy of this order be sent to the officer in charge of

the agency where plaintiff is confined.

       Dated in Milwaukee, Wisconsin, this 3rd day of October, 2018.


                                                   BY THE COURT:


                                                   s/Nancy Joseph ____________
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                              4
